CaMPjbell, C. J.,
delivered the opinion of the court.
It was right for the court to overrule the demurrer, and' there being no application for time in which to answer, and no suggestion of any reason for delay, it was proper to require an answer at once, and none being filed to take the bill as confessed and decree accordingly. The prevalent idea that it is matter of course and of right to be allowed thirty, sixty, or ninety days to answer after demurrer overruled, is erroneous. The statute contemplates the granting of such reasonable time as the court may allow to answer, when a plea or demurrer is disallowed, but it is expressly provided that this may be-during the same term, and it is declared it should be where the plea or demurrer is merely for delay. The claim that the party filing a demurrer in vacation may have the whole of the next term in which to set it down for argument is not maintainable, as that would be to show greater indulgence .to the party filing a demurrer in vacation, than to one filing his. demurrer in term time. The latter is required to set his demurrer down for argument at once; that is, to be heard presently at that term. Something must be allowed to the court, which may control its proceedings in giving effect to the statute. If filed in vacation, the demurrer must be set down for argument promptly at the next term, without unreasonable delay, of which the court must be the judge, and if it is not thus set down the demurrant must suffer as a penalty for his default the overruling of his demurrer without having it considered. We will not say that a demurrer filed in vacation must be set down on the first day of the next term. Much depends on the course of business of the particular court and the sound discretion of the chancellor, and we would not interfere with its exercise except where it appeared to have been abused.
Decree affirmed.